
	
		I
		112th CONGRESS
		1st Session
		H. R. 2693
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Dreier introduced
			 the following bill; which was referred to the
			  Committee on Rules, and
			 in addition to the Committees on the
			 Budget, Energy and
			 Commerce, Education and
			 the Workforce, Ways and
			 Means, and Science,
			 Space, and Technology, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To cut spending, maintain existing
		  commitments, and for other purposes.
	
	
		1.Short title and
			 table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Budget Control Act of
			 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table
				of contents.
					TITLE I—Discretionary spending caps and enforcement
					Sec. 101. Discretionary spending limits.
					Sec. 102. Senate budget enforcement.
					TITLE II—Other spending cuts
					Subtitle A—Spectrum auction proposals and Public Safety
				Broadband Network
					Sec. 211. Definitions.
					PART I—Auctions of spectrum and spectrum management
					Sec. 221. Clarification of authorities to repurpose Federal
				spectrum for commercial purposes.
					Sec. 222. Incentive auction authority.
					Sec. 223. Incentive auctions to repurpose certain mobile
				satellite services spectrum for terrestrial broadband use.
					Sec. 224. Permanent extension of auction authority.
					Sec. 225. Authority to auction licenses for domestic satellite
				services.
					Sec. 226. Auction of spectrum.
					Sec. 227. Report to Congress on improving spectrum
				management.
					PART II—Public Safety Broadband Network
					Sec. 241. Reallocation of D Block for public
				safety.
					Sec. 242. Flexible use of narrowband spectrum.
					Sec. 243. Public Safety Trust Fund.
					Sec. 244. Public safety research and development.
					Sec. 245. Incentive auction relocation fund.
					Sec. 246. Federal infrastructure sharing.
					Sec. 247. FCC report on efficient use of public safety
				spectrum.
					Subtitle B—Federal Pell Grant and student loan program
				changes
					Sec. 251. Federal Pell Grant and student loan program
				changes.
					Subtitle C—Farm programs
					Sec. 261. Definition of payment acres.
					TITLE III—Joint Select Committee on Deficit Reduction
					Sec. 301. Establishment of Joint Select Committee.
					Sec. 302. Expedited consideration of joint committee
				recommendations.
					Sec. 303. Funding.
					Sec. 304. Rulemaking.
					TITLE IV—Public debt
					Sec. 401. Public debt.
				
			IDiscretionary
			 spending caps and enforcement
			101.Discretionary
			 spending limits
				(a)Point of
			 orderIt shall not be in order in the House of Representatives or
			 the Senate to consider any bill, resolution, amendment, motion or conference
			 report that includes any provision that would cause the discretionary spending
			 limits as set forth in this section to be exceeded.
				(b)Limits
					(1)In
			 generalIn this section, the term discretionary spending
			 limits has the following meaning subject to adjustments in paragraph (2)
			 and subsection (c):
						(A)For fiscal year
			 2012—
							(i)for
			 the security category $606,000,000,000 in budget authority; and
							(ii)for the
			 nonsecurity category $439,000,000,000 in budget authority.
							(B)For fiscal year
			 2013—
							(i)for
			 the security category $607,000,000,000 in budget authority; and
							(ii)for the
			 nonsecurity category $440,000,000,000 in budget authority.
							(C)For fiscal year
			 2014, $1,068,000,000,000 in budget authority.
						(D)For fiscal year
			 2015, $1,089,000,000,000 in budget authority.
						(E)For fiscal year
			 2016, $1,111,000,000,000 in budget authority.
						(F)For fiscal year
			 2017, $1,134,000,000,000 in budget authority.
						(G)For fiscal year
			 2018, $1,156,000,000,000 in budget authority.
						(H)For fiscal year
			 2019, $1,180,000,000,000 in budget authority.
						(I)For fiscal year
			 2020, $1,204,000,000,000 in budget authority.
						(J)For fiscal year
			 2021, $1,228,000,000,000 in budget authority.
						(2)Authorized
			 adjustment to limits
						(A)Adjustments for
			 budget submissionWhen the President submits a budget under
			 section 1105 of title 31, United States Code, OMB shall calculate and the
			 budget shall include adjustments to discretionary spending limits (and those
			 limits as cumulatively adjusted) for the budget year and each out year equal to
			 the baseline levels of new budget authority using up-to-date concepts and
			 definitions minus those levels using the concepts and definitions in effect
			 before such changes. Such changes may only be made after consultation with the
			 committees on Appropriations and the Budget of the House of Representatives and
			 the Senate and that consultation shall include written communication to such
			 committees that affords such committees the opportunity to comment before
			 official action is taken with respect to such changes.
						(B)Adjustments for
			 congressional enforcementFor the purposes of Congressional
			 enforcement of the limits in this section, the Chairmen of the Committees on
			 the Budget of the Senate and House may adjust the discretionary spending limits
			 in amounts equal to the adjustments made pursuant to subparagraph (A) as
			 contained in the President’s budget. Any adjustment made pursuant to this
			 subparagraph shall not constitute a repeal or change to the limits contained in
			 this section.
						(c)Estimates and
			 other adjustments
					(1)In
			 general
						(A)Limits and
			 suballocations for congressional enforcementAfter the reporting
			 of a bill or joint resolution relating to any matter described in paragraph
			 (2), (3), or (4), or the offering of an amendment thereto or the submission of
			 a conference report thereon—
							(i)for
			 the purposes of enforcement of the discretionary spending limits in the Senate
			 and the House of Representatives, the Chairman of the Committee on the Budget
			 of that House may adjust the discretionary spending limits in this section, the
			 budgetary aggregates in the concurrent resolution on the budget most recently
			 adopted by the Senate and the House of Representatives, and allocations
			 pursuant to section 302(a) of the Congressional Budget Act of 1974, by the
			 amount of new budget authority in that measure for that purpose; and
							(ii)following any
			 adjustment under clause (i), the Committee on Appropriations of that House may
			 report appropriately revised suballocations pursuant to section 302(b) of the
			 Congressional Budget Act of 1974 to carry out this subsection.
							(B)Other
			 adjustmentsFor the purposes of determining an end of the year
			 sequester pursuant to subsection (f), when OMB submits a sequestration report
			 under subsection (f)(7) for a fiscal year, OMB shall calculate, and the
			 sequestration report and subsequent budgets submitted by the President under
			 section 1105(a) of title 31, United States Code, shall include, adjustments to
			 discretionary spending limits (and those limits as adjusted) for the fiscal
			 year and each succeeding year through 2021 upon the enactment of a bill or
			 resolution relating to any matter described in paragraphs (2), (3), or
			 (4).
						(C)Estimates
							(i)CBO
			 estimatesAs soon as practicable after Congress completes action
			 on any discretionary appropriation, CBO, after consultation with the Committees
			 on the Budget of the House of Representatives and the Senate, shall provide OMB
			 with an estimate of the amount of discretionary new budget authority for the
			 current year (if any) and the budget year provided by that legislation.
							(ii)OMB estimates
			 and explanation of differences
								(I)In
			 generalNot later than 7 calendar days (excluding Saturdays,
			 Sundays, and legal holidays) after the date of enactment of any discretionary
			 appropriation, OMB shall make publicly available on the day it is issued and,
			 on the following day, shall be printed in the Federal Register a report
			 containing the CBO estimate of that legislation, an OMB estimate of the amount
			 of discretionary new budget authority for the current year (if any) and the
			 budget year provided by that legislation, and an explanation of any difference
			 between the 2 estimates.
								(II)DifferencesIf
			 during the preparation of the report OMB determines that there is a significant
			 difference between OMB and CBO, OMB shall consult with the Committees on the
			 Budget of the House of Representatives and the Senate regarding that difference
			 and that consultation shall include, to the extent practicable, written
			 communication to those committees that affords such committees the opportunity
			 to comment before the issuance of the report.
								(D)Assumptions and
			 guidelinesOMB estimates under subparagraph (C) shall be made
			 using current economic and technical assumptions. In its final sequestration
			 report, OMB shall use the OMB estimates transmitted to the Congress under this
			 paragraph. OMB and CBO shall prepare estimates under this paragraph in
			 conformance with scorekeeping guidelines determined after consultation among
			 the House and Senate Committees on the Budget, CBO, and OMB.
						(E)Annual
			 appropriationsFor purposes of this paragraph, amounts provided
			 by annual appropriations shall include any new budget authority for the current
			 year (if any) and the advance appropriations that become available in the
			 budget year from previously enacted legislation.
						(2)Other
			 adjustmentsOther adjustments referred to in paragraph (1)(B) are
			 as follows:
						(A)Continuing
			 disability reviews and ssi redeterminations
							(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year of the amount specified in clause (ii) for
			 continuing disability reviews and Supplemental Security Income redeterminations
			 under the heading “Limitation on Administrative Expenses” for the Social
			 Security Administration, and provides an additional appropriation for
			 continuing disability reviews and Supplemental Security Income redeterminations
			 for the Social Security Administration, or one or more initiatives that the
			 Office of the Chief Actuary determines would be at least as cost effective as a
			 redetermination of eligibility under the heading “Limitation on Administrative
			 Expenses” for the Social Security Administration of an amount further specified
			 in clause (ii), then the discretionary spending limits, allocation to the
			 Committees on Appropriations of each House, and aggregates for that year may be
			 adjusted by the amount in budget authority not to exceed the additional
			 appropriation provided in such legislation for that purpose for that fiscal
			 year.
							(ii)Amounts
			 specifiedThe amounts specified are—
								(I)for fiscal year
			 2012, an appropriation of $758,000,000, and an additional appropriation of
			 $237,000,000;
								(II)for fiscal year
			 2013, an appropriation of $758,000,000, and an additional appropriation of
			 $390,000,000;
								(III)for fiscal year
			 2014, an appropriation of $778,000,000, and an additional appropriation of
			 $559,000,000;
								(IV)or fiscal year
			 2015, an appropriation of $799,000,000, and an additional appropriation of
			 $774,000,000;
								(V)for fiscal year
			 2016, an appropriation of $822,000,000, and an additional appropriation of
			 $778,000,000;
								(VI)for fiscal year
			 2017, an appropriation of $849,000,000, and an additional appropriation of
			 $804,000,000;
								(VII)for fiscal year
			 2018, an appropriation of $877,000,000, and an additional appropriation of
			 $831,000,000;
								(VIII)for fiscal
			 year 2019, an appropriation of $906,000,000, and an additional appropriation of
			 $860,000,000;
								(IX)for fiscal year
			 2020, an appropriation of $935,000,000, and an additional appropriation of
			 $890,000,000; and
								(X)for fiscal year
			 2021, an appropriation of $963,000,000, and an additional appropriation of
			 $924,000,000.
								(iii)DefinitionsAs
			 used in this subparagraph, the terms continuing disability reviews
			 and Supplemental Security Income redeterminations mean continuing
			 disability reviews under titles II and XVI of the Social Security Act and
			 redeterminations of eligibility under title XVI of the Social Security
			 Act.
							(iv)ReportThe
			 Commissioner of Social Security shall provide annually to the Congress a report
			 on continuing disability reviews and Supplemental Security Income
			 redeterminations which includes—
								(I)the amount spent
			 on continuing disability reviews and Supplemental Security Income
			 redeterminations in the fiscal year covered by the report, and the number of
			 reviews and redeterminations conducted, by category of review or
			 redetermination;
								(II)the results of
			 the continuing disability reviews and Supplemental Security Income
			 redeterminations in terms of cessations of benefits or determinations of
			 continuing eligibility, by program; and
								(III)the estimated
			 savings over the short-, medium-, and long-term to the old-age, survivors, and
			 disability insurance, supplemental security income, Medicare, and medicaid
			 programs from continuing disability reviews and Supplemental Security Income
			 redeterminations which result in cessations of benefits and the estimated
			 present value of such savings.
								(B)Internal
			 revenue service tax enforcement
							(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year to the Internal Revenue Service of not less
			 than the first amount specified in clause (ii) for tax compliance activities to
			 address the Federal tax gap (taxes owed but not paid), and provides an
			 additional appropriation for tax compliance activities to address the Federal
			 tax gap of an amount further specified in clause (ii), then the discretionary
			 spending limits, allocation to the Committees on Appropriations of each House,
			 and aggregates for that year may be adjusted by the amount in budget authority
			 not to exceed the amount of additional or enhanced tax enforcement provided in
			 such legislation for that fiscal year.
							(ii)Amounts
			 specifiedThe amounts specified are—
								(I)for fiscal year
			 2012, an appropriation of $5,186,000,000, and an additional $715,000,000 for
			 additional or enhanced tax enforcement;
								(II)for fiscal year
			 2013, an appropriation of $5,186,000,000, and an additional $1,281,000,000 for
			 additional or enhanced tax enforcement;
								(III)for fiscal year
			 2014, an appropriation of $5,333,000,000, and an additional $1,639,000,000 for
			 additional or enhanced tax enforcement;
								(IV)for fiscal year
			 2015, an appropriation of $5,489,000,000, and an additional $2,016,000,000 for
			 additional or enhanced tax enforcement;
								(V)for fiscal year
			 2016, an appropriation of $5,662,000,000, and an additional$2,465,000,000 for
			 additional or enhanced tax enforcement;
								(VI)for fiscal year
			 2017, an appropriation of $5,858,000,000, and an additional $2,447,000,000 for
			 additional or enhanced tax enforcement;
								(VII)for fiscal year
			 2018, an appropriation of $6,065,000,000, and an additional $2,421,000,000 for
			 additional or enhanced tax enforcement;
								(VIII)for fiscal
			 year 2019, an appropriation of $6,284,000,000, and an additional $2,383,000,000
			 for additional or enhanced tax enforcement;
								(IX)for fiscal year
			 2020, an appropriation of $6,493,000,000, and an additional $2,371,000,000 for
			 additional or enhanced tax enforcement; and
								(X)for fiscal year
			 2021, an appropriation of $6,705,000,000, and an additional $2,361,000,000 for
			 additional or enhanced tax enforcement.
								(iii)DefinitionIn
			 this subparagraph, the term additional appropriation for tax compliance
			 activities means new and continuing investments in expanding and
			 improving the effectiveness and efficiency of the overall tax enforcement and
			 compliance program of the Internal Revenue Service. Such new and continuing
			 investments include, but are not limited to, additional resources for
			 implementing new authorities and for conducting additional examinations,
			 audits, and enhanced third party data matching.
							(iv)First
			 amountThe first amount specified in clause (ii) is the amount
			 provided for a fiscal year under the heading Enforcement for the
			 Internal Revenue Service.
							(v)Amount further
			 specifiedThe amount further specified in clause (ii) is the
			 amount under one or more headings in an appropriations act for the Internal
			 Revenue Service that is specified to pay for the costs of the additional
			 appropriation tax compliance activities, but such amount shall be
			 0 (zero) unless the appropriations act under the heading
			 Operations Support for the Internal Revenue Service provides
			 that such sums as are necessary shall be available, under the Operations
			 Support heading, to fully support tax enforcement and compliance
			 activities.
							(C)Health care
			 fraud and abuse control
							(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year for program integrity or fraud and abuse
			 activities under the heading “Health Care Fraud and Abuse Control Account”
			 program for the Department of Health and Human Services of up to the amount
			 specified in clause (ii), then the discretionary spending limits, allocation to
			 the Committees on Appropriations of each House, and aggregates for that year
			 may be adjusted in an amount not to exceed the amount in budget authority
			 provided for that program for that fiscal year.
							(ii)Amounts
			 specifiedThe amounts specified are—
								(I)for fiscal year
			 2012, an appropriation of $581,000,000;
								(II)for fiscal year
			 2013, an appropriation of $610,000,000;
								(III)for fiscal year
			 2014, an appropriation of $640,000,000;
								(IV)for fiscal year
			 2015, an appropriation of $672,000,000;
								(V)for fiscal year
			 2016, an appropriation of $706,000,000;
								(VI)for fiscal year
			 2017, an appropriation of $725,000,000;
								(VII)for fiscal year
			 2018, an appropriation of $745,000,000;
								(VIII)for fiscal
			 year 2019, an appropriation of $765,000,000;
								(IX)for fiscal year
			 2020, an appropriation of $786,000,000; and
								(X)for fiscal year
			 2021, an appropriation of $807,000,000.
								(iii)DefinitionAs
			 used in this subparagraph the term program integrity or fraud and abuse
			 activities means—
								(I)those activities
			 authorized by section 1817(k)(3) of the Social Security Act; and
								(II)those
			 activities, including administrative costs, in the Medicare Advantage and the
			 Medicare Prescription Drug Program authorized in title XVIII of the Social
			 Security Act, in section 1893 of the Social Security Act, in Medicaid
			 authorized in title XIX of the Social Security Act, and in the Children's
			 Health Insurance Program (CHIP) authorized in title XXI of the
			 Social Security Act.
								(iv)ReportThe
			 report required by section 1817(k)(5) of the Social Security Act for each
			 fiscal year shall include measures of the operational efficiency and impact on
			 fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the
			 funds provided by this adjustment.
							(D)Unemployment
			 insurance improper payment reviews
							(i)In
			 generalIf a bill or joint resolution is reported making
			 appropriations in a fiscal year of the amount specified in clause (ii) for
			 in-person reemployment and eligibility assessments and unemployment insurance
			 improper payment reviews under the heading “State Unemployment Insurance and
			 Employment Service Operations” for the Department of Labor, and provides an
			 additional appropriation for in-person reemployment and eligibility assessments
			 and unemployment insurance improper payment reviews under the heading
			 State Unemployment Insurance and Employment Service Operations
			 for the Department of Labor of up to an amount further specified in clause
			 (ii), then the discretionary spending limits, allocation to the Committees on
			 Appropriations of each House, and aggregates for that year may be adjusted by
			 an amount in budget authority not to exceed the additional appropriation
			 provided in such legislation for that purpose for that fiscal year.
							(ii)Amounts
			 specifiedThe amounts specified are—
								(I)for fiscal year
			 2012, an appropriation of $60,000,000, and an additional appropriation of
			 $10,000,000;
								(II)for fiscal year
			 2013, an appropriation of $60,000,000, and an additional appropriation of
			 $15,000,000;
								(III)for fiscal year
			 2014, an appropriation of $61,000,000, and an additional appropriation of
			 $19,000,000;
								(IV)for fiscal year
			 2015, an appropriation of $61,000,000, and an additional appropriation of
			 $24,000,000;
								(V)for fiscal year
			 2016, an appropriation of $62,000,000, and an additional appropriation of
			 $28,000,000;
								(VI)for fiscal year
			 2017, an appropriation of $63,000,000, and an additional appropriation of
			 $28,000,000;
								(VII)for fiscal year
			 2018, an appropriation of $64,000,000, and an additional appropriation of
			 $29,000,000;
								(VIII)for fiscal
			 year 2019, an appropriation of $64,000,000, and an additional appropriation of
			 $30,000,000;
								(IX)for fiscal year
			 2020, an appropriation of $65,000,000, and an additional appropriation of
			 $31,000,000; and
								(X)for fiscal year
			 2021, an appropriation of $66,000,000, and an additional appropriation of
			 $31,000,000.
								(iii)DefinitionsAs
			 used in this subparagraph, the terms in-person reemployment and
			 eligibility assessments and unemployment improper payment
			 reviews mean reviews or assessments conducted in local workforce
			 offices to determine the continued eligibility of an unemployment insurance
			 claimant under the Federal Unemployment Tax Act, Title III of the Social
			 Security Act, and applicable State laws, to ensure they are meeting their
			 obligation to search for work as a condition of eligibility, and to speed their
			 return to work.
							(3)Overseas
			 deployments and related activities
						(A)Cap
			 adjustmentThe discretionary spending limits, allocation to the
			 Committees on Appropriations of each House, and aggregates for that year may be
			 adjusted by an amount in budget authority not to exceed the amount provided in
			 such legislation for that purpose for that fiscal year, but not to exceed in
			 aggregate the amounts specified in subparagraph (B) for any—
							(i)bills reported by
			 the Committees on Appropriations of either House or in the Senate, passed by
			 the House of Representatives;
							(ii)joint
			 resolutions or amendments reported by the Committees on Appropriations of
			 either House;
							(iii)amendments
			 between the Houses, Senate amendments to such amendments offered by the
			 authority of the Committee on Appropriations of the Senate, or House amendments
			 to such amendments offered by the authority of the Committee on Appropriations
			 in the House of Representatives; or
							(iv)conference
			 reports; making appropriations for overseas deployments and related
			 activities.
							(B)Levels
							(i)LevelsThe
			 initial levels for overseas deployments and related activities specified in
			 this subparagraph are as follows:
								(I)For fiscal year
			 2012, $126,544,000,000 in budget authority.
								(II)For the total of
			 fiscal years 2013–2021, $450,000,000,000 in budget authority.
								(ii)Levels for
			 congressional enforcementFor each fiscal year after fiscal year
			 2012, Congress shall adopt in the concurrent resolution on the budget for that
			 fiscal year an adjustment for overseas deployments and related activities,
			 provided that Congress may not adopt an adjustment for any fiscal year that
			 would cause the total adjustments for fiscal years 2013–2021 to exceed the
			 amount authorized in subclause (II).
							(iii)Accounting
			 for overseas deployment and related activitiesIn any report
			 issued under section 7(f), the Office of Management and Budget shall state the
			 total amount of spending on overseas deployments and related activities for
			 fiscal years 2013–2021 and the estimated amount of budget authority adjustment
			 remaining for that period.
							(C)Adjustment for
			 offset overseas deployment costsThe levels set in subparagraph
			 (B) may be further adjusted by the amount of budget authority provided in
			 legislation for additional costs associated with overseas deployments and
			 related activities if the amount of budget authority above those levels is
			 offset.
						(4)Adjustments for
			 disaster funding
						(A)In
			 generalIf, for fiscal years 2011 through 2021, appropriations
			 for discretionary accounts are enacted that Congress designates as being for
			 disaster relief in statute, the adjustment shall be the total of such
			 appropriations in discretionary accounts designated as being for disaster
			 relief, but not to exceed the total of—
							(i)the
			 average funding provided for disasters over the previous ten years, excluding
			 the highest and lowest years; and
							(ii)for years when
			 the enacted new discretionary budget authority designated as being for disaster
			 relief for the preceding fiscal year was less than the average as calculated in
			 (A) for that year, the difference between the enacted amount and the allowable
			 adjustment as calculated in (A) for that year.
							(B)OMB
			 reportThe Office of Management and Budget shall report to the
			 Committees on Appropriations in each House the adjustment for disaster funding
			 for fiscal year 2011, and a preview report of the estimated level for fiscal
			 year 2012, not later than 30 days after enactment of this section.
						(d)Limitations on
			 changes to this sectionUnless otherwise specifically provided in
			 this section, it shall not be in order in the Senate or the House of
			 Representatives to consider any bill, resolution (including a concurrent
			 resolution on the budget), amendment, motion, or conference report that would
			 repeal or otherwise change this section.
				(e)Waiver and
			 appeal
					(1)WaiverIn
			 the Senate, subsections (a) through (d) shall be waived or suspended
			 only—
						(A)by the
			 affirmative vote of three-fifths of the Members, duly chosen and sworn;
			 or
						(B)if the provisions
			 of section (f)(8) are in effect.
						(2)AppealAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 section shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the measure. An affirmative
			 vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall
			 be required to sustain an appeal of the ruling of the Chair on a point of order
			 raised under this section.
					(f)End-of-Year
			 sequester for exceeding discretionary caps
					(1)Sequestration
						(A)In
			 generalNot later than 15 calendar days after Congress adjourns
			 to end a session, there shall be a sequestration to eliminate a budget-year
			 breach, if any, within the discretionary categories as set by subsection
			 (b).
						(B)Overseas
			 deploymentsAny amount of budget authority for overseas
			 deployments and related activities for fiscal year 2012 in excess of the levels
			 set in subsection (c)(3)(B)(i), or for fiscal years 2013–2021 that would cause
			 the total adjustment for fiscal years 2013–2021 to exceed the amount authorized
			 in section (c)(3)(B)(II), that is not otherwise offset pursuant subsection
			 (c)(3)(C)(i) shall be counted in determining whether a breach has occurred in
			 the security category (for fiscal years 2012 and 2013) or the discretionary
			 category (thereafter).
						(C)Emergency
			 spending
							(i)Effect of
			 designation in statuteIf, for any fiscal year, appropriations
			 for discretionary accounts are enacted that Congress designates as emergency
			 requirements in statute pursuant to this subsection, the total of such budget
			 authority in discretionary accounts designated as emergency requirements in all
			 fiscal years from such appropriations shall not be counted in determining
			 whether a breach has occurred, and shall not count for the purposes of
			 Congressional enforcement.
							(ii)Designation in
			 the House of RepresentativesIf an appropriations act includes a
			 provision expressly designated as an emergency for the purposes of this
			 section, the Chair shall put the question of consideration with respect
			 thereto.
							(iii)Point of
			 order in the Senate
								(I)In
			 generalWhen the Senate is considering an appropriations act, if
			 a point of order is made by a Senator against an emergency designation in that
			 measure, that provision making such a designation shall be stricken from the
			 measure and may not be offered as an amendment from the floor.
								(II)Supermajority
			 waiver and appeals
									(aa)WaiverSubclause
			 (I) may be waived or suspended in the Senate only by an affirmative vote of
			 three-fifths of the Members, duly chosen and sworn.
									(bb)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this subsection.
									(III)Definition of
			 an emergency designationFor purposes of subclause (I), a
			 provision shall be considered an emergency designation if it designates any
			 item as an emergency requirement pursuant to this subsection.
								(IV)Form of the
			 point of orderA point of order under subclause (I) may be raised
			 by a Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
								(V)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, an appropriations act, upon a
			 point of order being made by any Senator pursuant to this section, and such
			 point of order being sustained, such material contained in such conference
			 report shall be deemed stricken, and the Senate shall proceed to consider the
			 question of whether the Senate shall recede from its amendment and concur with
			 a further amendment, or concur in the House amendment with a further amendment,
			 as the case may be, which further amendment shall consist of only that portion
			 of the conference report or House amendment, as the case may be, not so
			 stricken. Any such motion in the Senate shall be debatable under the same
			 conditions as was the conference report. In any case in which such point of
			 order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
								(2)Eliminating a
			 breachEach non-exempt account within a category shall be reduced
			 by a dollar amount calculated by multiplying the baseline level of
			 sequesterable budgetary resources in that account at that time by the uniform
			 percentage necessary to eliminate a breach within that category.
					(3)Military
			 personnel
						(A)In
			 generalThe President may, with respect to any military personnel
			 account, exempt that account from sequestration or provide for a lower uniform
			 percentage reduction than would otherwise apply, provided that the President
			 has notified Congress of the manner in which such authority will be exercised
			 pursuant to paragraph (7)(A)(ii).
						(B)ReductionsIf
			 the President uses the authority to exempt any military personnel from
			 sequestration under paragraph (7)(A)(ii), each account within subfunctional
			 category 051 (other than those military personnel accounts for which the
			 authority provided under clause (i) has been exercised) shall be further
			 reduced by a dollar amount calculated by multiplying the enacted level of
			 non-exempt budgetary resources in that account at that time by the uniform
			 percentage necessary to offset the total dollar amount by which budget
			 authority is not reduced in military personnel accounts by reason of the use of
			 such authority.
						(4)Part-year
			 appropriationsIf, on the date specified in paragraph (1), there
			 is in effect an Act making or continuing appropriations for part of a fiscal
			 year for any budget account, then the dollar sequestration calculated for that
			 account under paragraphs (2) and (3) shall be subtracted from—
						(A)the annualized
			 amount otherwise available by law in that account under that or a subsequent
			 part-year appropriation; and
						(B)when a full-year
			 appropriation for that account is enacted, from the amount otherwise provided
			 by the full-year appropriation.
						(5)Look-backIf,
			 after June 30, an appropriation for the fiscal year in progress is enacted that
			 causes a breach within a category for that year (after taking into account any
			 sequestration of amounts within that category), the discretionary spending
			 limits for that category for the next fiscal year shall be reduced by the
			 amount or amounts of that breach.
					(6)Within-session
			 sequestrationIf an appropriation for a fiscal year in progress
			 is enacted (after Congress adjourns to end the session for that budget year and
			 before July 1 of that fiscal year) that causes a breach within a category for
			 that year (after taking into account any prior sequestration of amounts within
			 that category), 15 days after such enactment there shall be a sequestration to
			 eliminate that breach within that category following the procedures set forth
			 in paragraphs (2) through (4).
					(7)Reports
						(A)Sequestration
			 preview report
							(i)In
			 generalNot later than 5 days before the date of the President’s
			 budget submission for CBO, and the date of the President’s budget submissions
			 for OMB, OMB and CBO shall issue a preview report regarding discretionary
			 spending based on laws enacted through those dates. The preview report shall
			 set forth estimates for the current year and each subsequent year through 2021
			 of the applicable discretionary spending limits for each category and an
			 explanation of any adjustments in such limits under this section.
							(ii)Notification
			 regarding military personnelOn or before the date of the
			 sequestration preview report, the President shall notify the Congress of the
			 manner in which he intends to exercise flexibility with respect to military
			 personnel accounts under subsection (f)(3).
							(iii)Explanation
			 of differencesThe OMB reports shall explain the differences
			 between OMB and CBO estimates for each item set forth in this
			 subsection.
							(B)Sequestration
			 update reportNot later than August 15 for CBO, and August 20 for
			 OMB, OMB and CBO shall issue a sequestration update report, reflecting laws
			 enacted through those dates, containing all of the information required in the
			 sequestration preview reports. This report shall also contain a preview
			 estimate of the adjustment for disaster funding for the upcoming fiscal
			 year.
						(C)Final
			 sequestration reportNot later than 10 days after the end of
			 session for CBO, and 14 days after the end of session for OMB (excluding
			 weekends and holidays), OMB and CBO shall issue a final sequestration report,
			 updated to reflect laws enacted through those dates, with estimates for each of
			 the following:
							(i)For
			 the current year and each subsequent year through 2021 the applicable
			 discretionary spending limits for each category and an explanation of any
			 adjustments in such limits under this section, including a final estimate of
			 the disaster funding adjustment.
							(ii)For the current
			 year and the budget year the estimated new budget authority for each category
			 and the breach, if any, in each category.
							(iii)For each
			 category for which a sequestration is required, the sequestration percentages
			 necessary to achieve the required reduction.
							(iv)For the budget
			 year, for each account to be sequestered, estimates of the baseline level of
			 sequesterable budgetary resources and the amount of budgetary resources to be
			 sequestered.
							(8)Suspension in
			 the event of low growthSection 254(i) and subsections (a),
			 (b)(1), and (c) of section 258 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 with respect to suspension of this section for low growth
			 only shall apply to this section, provided that those sections are deemed not
			 to apply to titles III and IV of the Congressional Budget Act of 1974 and
			 section 1103 of title 31, United States Code.
					(g)Definitions
					(1)Nonsecurity
			 categoryThe term nonsecurity category means all
			 discretionary appropriations, as that term is defined in section 250(c)(7) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985, not included in
			 the security category defined in this Act, but does not include any
			 appropriations designated for overseas deployments and related activities
			 pursuant to section (c)(3), or appropriations designated as an emergency
			 pursuant to this Act.
					(2)Security
			 categoryThe term security category includes
			 discretionary appropriations, as that term is defined in section 250(c)(7) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985, in budget
			 functions 050 and 700, but does not include any appropriations designated for
			 overseas deployments and related activities pursuant to section (c)(3), or
			 appropriations designated as an emergency pursuant to this Act.
					(3)Discretionary
			 categoryThe term discretionary category includes
			 all discretionary appropriations designated as an emergency pursuant to this
			 Act, as that term is defined in section 250(c)(7) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985, but does not include any appropriations
			 designated for overseas deployments and related activities pursuant to section
			 (c)(3), or appropriations designated as an emergency pursuant to this
			 Act.
					(4)Advance
			 appropriationThe term advance appropriation means
			 appropriations of new budget authority that become available one or more fiscal
			 years beyond the fiscal year for which the appropriation act was passed.
					(5)Discretionary
			 spending limitsThe term discretionary spending
			 limits means the amounts specified in section 101 of this Act.
					(6)DefinitionsTo
			 the extent they are not defined in this section, the terms used in this section
			 shall have the same meaning as the terms defined in section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985, as amended.
					(h)Sequestration
			 rules
					(1)In
			 generalSubsections (g) and (k) of section 256 of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 shall apply to sequestration
			 under this Act.
					(2)Intergovernmental
			 fundsFor purposes of sequestration under this section, budgetary
			 resources shall not include activities financed by voluntary payments to the
			 Government for goods and services to be provided for such payments,
			 intragovernmental funds paid in from other Government accounts, and unobligated
			 balances of prior year appropriations.
					102.Senate budget
			 enforcement
				(a)In
			 general
					(1)For the purpose
			 of enforcing the Congressional Budget Act of 1974 through April 15, 2012,
			 including section 300 of that Act, and enforcing budgetary points of order in
			 prior concurrent resolutions on the budget, the allocations, aggregates, and
			 levels set in subsection (b)(1) shall apply in the Senate in the same manner as
			 a concurrent resolution on the budget for fiscal year 2012 with appropriate
			 budgetary levels for fiscal years 2011 and 2013 through 2021.
					(2)For the purpose
			 of enforcing the Congressional Budget Act of 1974 after April 15, 2012,
			 including section 300 of that Act, and enforcing budgetary points of order in
			 prior concurrent resolutions on the budget, the allocations, aggregates, and
			 levels set in subsection (b)(2) shall apply in the Senate in the same manner as
			 a concurrent resolution on the budget for fiscal year 2013 with appropriate
			 budgetary levels for fiscal years 2012 and 2014 through 2022.
					(b)Committee
			 allocations, aggregates and levels
					(1)As soon as
			 practicable after the date of enactment of this section, the Chairman of the
			 Committee on the Budget shall file—
						(A)for the Committee
			 on Appropriations, committee allocations for fiscal years 2011 and 2012
			 consistent with the discretionary spending limits set forth in this Act for the
			 purpose of enforcing section 302 of the Congressional Budget Act of
			 1974;
						(B)for all
			 committees other than the Committee on Appropriations, committee allocations
			 for fiscal years 2011, 2012, 2012–2016, and 2012–2021 consistent with the
			 Congressional Budget Office’s March 2011 baseline adjusted to account for the
			 budgetary effects of this Act and legislation enacted prior to this Act but not
			 included in the Congressional Budget Office’s March 2011 baseline, for the
			 purpose of enforcing section 302 of the Congressional Budget Act of
			 1974;
						(C)aggregate
			 spending levels for fiscal years 2011 and 2012 and aggregate revenue levels
			 fiscal years 2011, 2012, 2012–2016, 2012–2021 consistent with the Congressional
			 Budget Office’s March 2011 baseline adjusted to account for the budgetary
			 effects of this Act and legislation enacted prior to this Act but not included
			 in the Congressional Budget Office’s March 2011 baseline, and the discretionary
			 spending limits set forth in this Act for the purpose of enforcing section 311
			 of the Congressional Budget Act of 1974; and
						(D)levels of Social
			 Security revenues and outlays for fiscal years 2011, 2012, 2012–2016, and
			 2012–2021 consistent with the Congressional Budget Office’s March 2011 baseline
			 adjusted to account for the budgetary effects of this Act and legislation
			 enacted prior to this Act but not included in the Congressional Budget Office’s
			 March 2011 baseline, for the purpose of enforcing sections 302 and 311 of the
			 Congressional Budget Act of 1974.
						(2)Not later than
			 April 15, 2012, the Chairman of the Committee on the Budget shall file—
						(A)for the Committee
			 on Appropriations, committee allocations for fiscal years 2012 and 2013
			 consistent with the discretionary spending limits set forth in this Act for the
			 purpose of enforcing section 302 of the Congressional Budget Act of
			 1974;
						(B)for all
			 committees other than the Committee on Appropriations, committee allocations
			 for fiscal years 2012, 2013, 2013–2017, and 2013–2022 consistent with the
			 Congressional Budget Office’s March 2012 baseline for the purpose of enforcing
			 section 302 of the Congressional Budget Act of 1974;
						(C)aggregate
			 spending levels for fiscal years 2012 and 2013 and aggregate revenue levels
			 fiscal years 2012, 2013, 2013–2017, and 2013–2022 consistent with the
			 Congressional Budget Office’s March 2012 baseline and the discretionary
			 spending limits set forth in this Act for the purpose of enforcing section 311
			 of the Congressional Budget Act of 1974; and
						(D)levels of Social
			 Security revenues and outlays for fiscal years 2012 and 2013, 2013–2017, and
			 2013–2022 consistent with the Congressional Budget Office’s March 2012 baseline
			 budget for the purpose of enforcing sections 302 and 311 of the Congressional
			 Budget Act of 1974.
						(c)Senate
			 pay-As-You-Go scorecard
					(1)Upon the date of
			 enactment of this section, for the purpose of enforcing section 201 of S. Con.
			 Res. 21 (110th Congress), the Chairman of the Senate Committee on the Budget
			 shall reduce any balances of direct spending and revenues for any fiscal year
			 to zero.
					(2)Not later than
			 April 15, 2012, for the purpose of enforcing section 201 of S. Con. Res. 21
			 (110th Congress), the Chairman of the Senate Committee on the Budget shall
			 reduce any balances of direct spending and revenues for any fiscal year to
			 zero.
					(3)Upon resetting
			 the Senate paygo scorecard pursuant to paragraph (2), the Chairman shall
			 publish a notification of such action in the Congressional Record.
					(d)Further
			 adjustments
					(1)The Chairman of
			 the Committee on the Budget may revise any allocations, aggregates, or levels
			 set pursuant to this section to account for any subsequent adjustments to
			 discretionary spending limits made pursuant to this Act.
					(2)With respect to
			 any allocations, aggregates, or levels set or adjustments made pursuant to this
			 section, sections 412 through 414 of S. Con. Res. 13 (111th Congress) shall
			 remain in effect.
					(e)Expiration
					(1)Sections (a)(1),
			 (b)(1), and (c)(1) shall expire if a concurrent resolution on the budget for
			 fiscal year 2012 is agreed to by the Senate and House of Representatives
			 pursuant to section 301 of the Congressional Budget Act of 1974.
					(2)Sections (a)(2),
			 (b)(2), and (c)(2) shall expire if a concurrent resolution on the budget for
			 fiscal year 2013 is agreed to by the Senate and House of Representatives
			 pursuant to section 301 of the Congressional Budget Act of 1974.
					IIOther spending
			 cuts
			ASpectrum auction
			 proposals and Public Safety Broadband Network
				211.DefinitionsIn this subtitle, the following definitions
			 shall apply:
					(1)700 MHz bandThe term 700 MHz band means
			 the portion of the electromagnetic spectrum between the frequencies from 698
			 megahertz to 806 megahertz.
					(2)700 MHz D block spectrumThe term 700 MHz D block
			 spectrum means the portion of the electromagnetic spectrum between the
			 frequencies from 758 megahertz to 763 megahertz and between the frequencies
			 from 788 megahertz to 793 megahertz.
					(3)Appropriate
			 committees of CongressExcept as otherwise specifically provided,
			 the term appropriate committees of Congress means—
						(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
						(B)the Committee on
			 Energy and Commerce of the House of Representatives.
						(4)Assistant SecretaryThe term Assistant Secretary
			 means the Assistant Secretary of Commerce for Communications and
			 Information.
					(5)CommissionThe term Commission means the
			 Federal Communications Commission.
					(6)CorporationThe
			 term Corporation means the Public Safety Broadband Corporation
			 established under section 244.
					(7)Existing public safety broadband
			 spectrumThe term
			 existing public safety broadband spectrum means the portion of the
			 electromagnetic spectrum between the frequencies—
						(A)from 763 megahertz to 768 megahertz;
						(B)from 793 megahertz to 798 megahertz;
						(C)from 768 megahertz to 769 megahertz;
			 and
						(D)from 798 megahertz to 799 megahertz.
						(8)Federal
			 entityThe term Federal entity has the same
			 meaning as in section 113(i) of the National Telecommunications and Information
			 Administration Organization Act (47 U.S.C. 923(i)).
					(9)Narrowband spectrumThe term narrowband spectrum
			 means the portion of the electromagnetic spectrum between the frequencies from
			 769 megahertz to 775 megahertz and between the frequencies from 799 megahertz
			 to 805 megahertz.
					(10)NISTThe
			 term NIST means the National Institute of Standards and
			 Technology.
					(11)NTIAThe term NTIA means the
			 National Telecommunications and Information Administration.
					(12)Public safety
			 entityThe term public safety entity means an
			 entity that provides public safety services.
					(13)Public safety
			 servicesThe term public safety services—
						(A)has the meaning
			 given the term in section 337(f) of the Communications Act of 1934 (47 U.S.C.
			 337(f)); and
						(B)includes services
			 provided by emergency response providers, as that term is defined in section 2
			 of the Homeland Security Act of 2002 (6 U.S.C. 101).
						IAuctions of
			 spectrum and spectrum management
					221.Clarification
			 of authorities to repurpose Federal spectrum for commercial purposes
						(a)Eligible
			 Federal entitiesSection
			 113(g)(1) of the National Telecommunications and Information Administration
			 Organization Act (47 U.S.C. 923(g)(1)) is amended to read as follows:
							
								(1)Eligible
				Federal entitiesAny Federal entity that operates a Federal
				Government station authorized to use a band of frequencies specified in
				paragraph (2) and that incurs relocation costs because of planning for a
				potential auction of spectrum frequencies, a planned auction of spectrum
				frequencies, or the reallocation of spectrum frequencies from Federal use to
				exclusive non-Federal use, or shared Federal and non-Federal use shall receive
				payment for such costs from the Spectrum Relocation Fund, in accordance with
				section 118 of this Act. For purposes of this paragraph, Federal power agencies
				exempted under subsection (c)(4) that choose to relocate from the frequencies
				identified for reallocation pursuant to subsection (a), are eligible to receive
				payment under this
				paragraph.
								.
						(b)Eligible
			 frequenciesSection 113(g)(2)(B) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)(2)(B)) is amended to read as follows:
							
								(B)any other band of
				frequencies reallocated from Federal use to non-Federal or shared use, whether
				for licensed or unlicensed use, after January 1, 2003, that is assigned—
									(i)by competitive
				bidding pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C.
				309(j)); or
									(ii)as a result of
				an Act of Congress or any other administrative or executive
				direction.
									.
						(c)Definition of
			 relocation and sharing costsSection 113(g)(3) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)(3)) is amended to read as follows:
							
								(3)Definition of
				relocation and sharing costsFor purposes of this subsection, the
				terms relocation costs and sharing costs mean the
				costs incurred by a Federal entity to plan for a potential or planned auction
				or sharing of spectrum frequencies and to achieve comparable capability of
				systems, regardless of whether that capability is achieved by relocating to a
				new frequency assignment, relocating a Federal Government station to a
				different geographic location, modifying Federal Government equipment to
				mitigate interference or use less spectrum, in terms of bandwidth, geography,
				or time, and thereby permitting spectrum sharing (including sharing among
				relocated Federal entities and incumbents to make spectrum available for
				non-Federal use) or relocation, or by utilizing an alternative technology.
				Comparable capability of systems includes the acquisition of state-of-the art
				replacement systems intended to meet comparable operational scope, which may
				include incidental increases in functionality. Such costs include—
									(A)the costs of any
				modification or replacement of equipment, spares, associated ancillary
				equipment, software, facilities, operating manuals, training costs, or
				regulations that are attributable to relocation or sharing;
									(B)the costs of all
				engineering, equipment, software, site acquisition, and construction costs, as
				well as any legitimate and prudent transaction expense, including term-limited
				Federal civil servant and contractor staff necessary to carry out the
				relocation activities of an eligible Federal entity, and reasonable additional
				costs incurred by the Federal entity that are attributable to relocation or
				sharing, including increased recurring costs above recurring costs of the
				system before relocation for the remaining estimated life of the system being
				relocated;
									(C)the costs of
				research, engineering studies, economic analyses, or other expenses reasonably
				incurred in connection with—
										(i)calculating the
				estimated relocation costs that are provided to the Commission pursuant to
				paragraph (4) of this subsection, or in calculating the estimated sharing
				costs;
										(ii)determining the
				technical or operational feasibility of relocation to 1 or more potential
				relocation bands; or
										(iii)planning for or
				managing a relocation or sharing project (including spectrum coordination with
				auction winners) or potential relocation or sharing project;
										(D)the one-time
				costs of any modification of equipment reasonably necessary to accommodate
				commercial use of shared frequencies or, in the case of frequencies reallocated
				to exclusive commercial use, prior to the termination of the Federal entity’s
				primary allocation or protected status, when the eligible frequencies as
				defined in paragraph (2) of this subsection are made available for private
				sector uses by competitive bidding and a Federal entity retains primary
				allocation or protected status in those frequencies for a period of time after
				the completion of the competitive bidding process;
									(E)the costs
				associated with the accelerated replacement of systems and equipment if such
				acceleration is necessary to ensure the timely relocation of systems to a new
				frequency assignment or the timely accommodation of sharing of Federal
				frequencies; and
									(F)the costs of the
				use of commercial systems (including systems not utilizing spectrum) to replace
				Federal systems discontinued or relocated pursuant to this Act, including
				lease, subscription, and equipment costs over an appropriate period, such as
				the anticipated life of an equivalent Federal system or other period determined
				by the Director of the Office of Management and
				Budget.
									.
						(d)Spectrum
			 sharingSection 113(g) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 923(g)) is amended by
			 adding at the end the following:
							
								(7)Spectrum
				sharingA Federal entity is permitted to allow access to its
				frequency assignments by a non-Federal entity upon approval of NTIA, in
				consultation with the Director of the Office of Management and Budget. Such
				non-Federal entities shall comply with all applicable rules of the Commission
				and the NTIA, including any regulations promulgated pursuant to this section.
				Any remuneration associated with such access shall be deposited into the
				Spectrum Relocation Fund established under section 118. A Federal entity that
				incurs costs as a result of such access is eligible for payment from the Fund
				for the purposes specified in paragraph (3) of this section. The revenue
				associated with such access shall be at least 110 percent of the estimated
				Federal
				costs.
								.
						(e)Spectrum
			 Relocation FundSection 118 of the National Telecommunications
			 and Information Administration Organization Act (47 U.S.C. 928) is
			 amended—
							(1)in subsection
			 (b), by inserting before the period at the end the following: and any
			 payments made by non-Federal entities for access to Federal spectrum pursuant
			 to section 113(g)(7) (47 U.S.C. 113(g)(7));
							(2)by amending
			 subsection (c) to read as follows:
								
									(c)Use of
				funds
										(1)Funds from
				auctionsThe amounts in the Fund from auctions of eligible
				frequencies are authorized to be used to pay relocation costs, as such costs
				are defined in section 113(g)(3), of an eligible Federal entity incurring such
				costs with respect to relocation from any eligible frequency.
										(2)Funds from
				payments by non-Federal entitiesThe amounts in the Fund from
				payments by non-Federal entities for access to Federal spectrum are authorized
				to be used to pay the sharing costs, as such costs are defined in section
				113(g)(3), of an eligible Federal entity incurring such costs.
										(3)Transfer of
				funds
											(A)In
				generalSubject to subparagraph (B), the Director of OMB may
				transfer at any time (including prior to any auction or contemplated auction,
				or sharing initiative) such sums as may be available in the Fund to an eligible
				Federal entity to pay eligible relocation or sharing costs related to
				pre-auction estimates or research, as such costs are described in section
				113(g)(3)(C).
											(B)LimitationThe
				Director of OMB may not transfer more than $100,000,000 associated with
				authorize pre-auction activities before an auction is completed and proceeds
				are deposited in the Spectrum Relocation Fund.
											(C)ApplicabilityThe
				Director of OMB may transfer up to $10,000,000 to eligible Federal entities for
				eligible relocation or sharing costs related to pre-auction estimates or
				research, as such costs are described in section 113(g)(3)(C), for costs
				incurred prior to the date of the enactment of the Budget Control Act of 2011,
				but after June 28th,
				2010.
											;
							(3)in subsection
			 (d)—
								(A)in paragraph (1),
			 by inserting and sharing before costs;
								(B)in paragraph
			 (2)(B)—
									(i)by inserting
			 and sharing before costs; and
									(ii)by inserting
			 and sharing before the period at the end; and
									(C)by amending
			 paragraph (3) to read as follows:
									
										(3)Reversion of
				unused funds
											(A)In
				generalAny amounts in the Fund that are remaining after the
				payment of the relocation and sharing costs that are payable from the Fund
				shall revert to and be deposited in the General Fund of the Treasury not later
				than 15 years after the date of the deposit of such proceeds to the Fund,
				unless within 60 days in advance of the reversion of such funds, the Director
				of OMB, in consultation with the Assistant Secretary for Communications and
				Information, notifies the appropriate committees of Congress that such funds
				are needed to complete or to implement current or future relocations or sharing
				initiatives.
											(B)DefinitionIn
				this paragraph, the term appropriate committees of Congress
				means—
												(i)the Committee on
				Appropriations of the Senate;
												(ii)the Committee on
				Commerce, Science, and Transportation of the Senate;
												(iii)the Committee
				on Appropriations of the House of Representatives; and
												(iv)the Committee on
				Energy and Commerce of the House of
				Representatives.
												;
								(4)in subsection
			 (e)(2)—
								(A)by inserting
			 and sharing before costs;
								(B)by inserting
			 or sharing before is complete; and
								(C)by inserting
			 or sharing before in accordance; and
								(5)by adding at the
			 end the following:
								
									(f)Additional
				payments from the FundNotwithstanding subsections (c) through
				(e), after the date of the enactment of the Budget Control Act of 2011, and
				following the credit of any amounts specified in subsection (b), there are
				hereby appropriated from the Fund and available to the Director of the OMB up
				to 10 percent of the amounts deposited in the Fund from the auction of licenses
				for frequencies of spectrum vacated by Federal entities, or up to 10 percent of
				the amounts deposited in the Fund by non-Federal entities for sharing of
				Federal spectrum. The Director of OMB, in consultation with the Assistant
				Secretary for Communications and Information, may use such amounts to pay
				eligible Federal entities for the purpose of encouraging timely access to such
				spectrum, provided that—
										(1)any such payment
				by the Director of OMB is based on the market value of the spectrum, the
				timeliness of clearing, and needs for essential missions of agencies;
										(2)any such payment
				by the Director of OMB is used to carry out the purposes specified in
				subparagraphs (A) through (F) of paragraph (3) of subsection 113(g) to enhance
				other communications, radar, and spectrum-using investments not directly
				affected by such reallocation or sharing but essential for the missions of the
				Federal entity that is relocating its systems or sharing frequencies;
										(3)the amount
				remaining in the Fund after any such payment by the Director is not less than
				10 percent of the winning bids in the relevant auction, or is not less than 10
				percent of the payments from non-Federal entities in the relevant sharing
				agreement; and
										(4)any such payment
				by the Director shall not be made until 30 days after the Director has notified
				the Committees on Appropriations and Commerce, Science, and Transportation of
				the Senate, and the Committees on Appropriations and Energy and Commerce of the
				House of
				Representatives.
										.
							(f)Competitive
			 bidding; treatment of revenuesSubparagraph (D) of section
			 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended by
			 inserting excluding frequencies identified by the Federal Communications
			 Commission to be auctioned in conjunction with eligible frequencies described
			 in section 113(g)(2) before shall be deposited.
						(g)Public
			 disclosure and nondisclosureIf the head of an executive agency
			 of the Federal Government determines that public disclosure of any information
			 contained in notifications and reports required by section 113 or 118 of the
			 National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 923 and 928) would reveal classified national security information or
			 other information for which there is a legal basis for nondisclosure and such
			 public disclosure would be detrimental to national security, homeland security,
			 public safety, or jeopardize law enforcement investigations, the head of the
			 executive agency shall notify the NTIA of that determination prior to release
			 of such information. In that event, such classified information shall be
			 included in a separate annex, as needed. These annexes shall be provided to the
			 appropriate subcommittee in accordance with appropriate national security
			 stipulations, but shall not be disclosed to the public or provided to any
			 unauthorized person through any other means.
						222.Incentive
			 auction authority
						(a)In generalParagraph (8) of section 309(j) of the
			 Communications Act of 1934 (47 U.S.C.
			 309(j)) is amended—
							(1)in subparagraph (A), by striking
			 (B), (D), and (E), and inserting (B), (D), (E), and
			 (F),; and
							(2)by adding at the end the following:
								
									(F)Incentive auction authority
										(i)AuthorityNotwithstanding any
				other provision of law, if the Commission determines that it is consistent with
				the public interest in utilization of the spectrum for a licensee to relinquish
				voluntarily some or all of its licensed spectrum usage rights in order to
				permit the assignment of new initial licenses through a competitive bidding
				process subject to new service rules, or the designation of new spectrum for
				unlicensed use, the Commission may disburse to that licensee a portion of any
				auction proceeds that the Commission determines, in its discretion, are
				attributable to the licensee’s relinquished spectrum usage rights.
										(ii)RepackingWhen
				assigning spectrum to television broadcast station licensees pursuant to clause
				(i), if the Commission determines that it is in the public interest to modify
				the spectrum usage rights of any incumbent licensee in order to facilitate the
				assignment of such new initial licenses subject to new service rules, or the
				designation of spectrum for an unlicensed use, the Commission may disburse to
				such licensee a portion of the auction proceeds for the purpose of relocating
				to any alternative frequency or location that the Commission may
				designate.
										(iii)Unlicensed
				spectrum
											(I)In
				generalWith respect to frequency bands between 54 and 72 MHz, 76
				and 88 MHz, 174 and 216 MHz, 470 and 698 MHz, 84 MHz (referred to in this
				clause as the specified bands) shall be assigned via a
				competitive bidding process until the winning bidders for licenses covering 90
				megahertz from the specified bands deposit the full amount of their bids in
				accordance with the instructions of the Commission. In addition, if more than
				90 megahertz of spectrum from the specified bands is made available for
				alternative use utilizing payments under this subsection, and such spectrum is
				assigned via competitive bidding, a portion of the proceeds may be disbursed to
				licensees of other frequency bands for the purpose of making additional
				spectrum available.
											(II)NoticeThe
				Chairman of the Commission, in consultation with the Director of OMB, shall
				notify the Committees on Appropriations and Commerce, Science, and
				Transportation of the Senate, and the Committees on Appropriations and Energy
				and Commerce of the House of Representatives of the methodology for calculating
				such payments to licensees at least 3 months in advance of the relevant
				auction, and that such methodology consider the value of spectrum vacated in
				its current use and the timeliness of clearing.
											(iv)Treatment of
				revenuesNotwithstanding subparagraph (A), and except as provided
				in subparagraphs (B), (C), and (D), all proceeds (including deposits and up
				front payments from successful bidders) from the auction of spectrum under this
				subparagraph shall be deposited with the Public Safety Trust Fund established
				under section 243 of the Budget Control Act of 2011.
										(G)Establishment
				of Incentive Auction Relocation Fund
										(i)In
				generalThere is established in the Treasury of the United States
				a fund to be known as the Incentive Auction Relocation
				Fund.
										(ii)AdministrationThe
				Assistant Secretary shall administer the Incentive Auction Relocation Fund
				using the amounts deposited pursuant to this section.
										(iii)Crediting of
				receiptsThere shall be deposited into or credited to the
				Incentive Auction Relocation Fund any amounts specified in section 243 of the
				Budget Control Act of
				2011.
										(iv)AvailabilityAmounts
				in the Incentive Auction Relocation Fund shall be available to the NTIA for
				use—
											(I)without fiscal
				year limitation;
											(II)for a period not
				to exceed 18 months following the later of—
												(aa)the completion
				of incentive auction from which such amounts were derived; or
												(bb)the date on
				which the Commission issues all the new channel assignments pursuant to any
				repacking required under subparagraph (F)(ii); and
												(III)without further
				appropriation.
											(v)Use of
				fundsAmounts in the Incentive Auction Relocation Fund may only
				be used by the NTIA, in consultation with the Commission, to cover—
											(I)the reasonable
				costs of licensees that are relocated to a different spectrum channel or
				geographic location following an incentive auction under subparagraph (F), or
				that are impacted by such relocations, including to cover the cost of new
				equipment, installation, and construction; and
											(II)the costs
				incurred by multichannel video programming distributors for new equipment,
				installation, and construction related to the carriage of such relocated
				stations or the carriage of stations that voluntarily elect to share a channel,
				but retain their existing rights to carriage pursuant to sections 338, 614, and
				615.
											.
							223.Incentive auctions to repurpose certain
			 mobile satellite services spectrum for terrestrial broadband use
						(a)In generalTo the extent that the Commission makes
			 available spectrum licenses on some or all of the frequencies between 2000 and
			 2020 MHz and 2180 and 2200 MHz for terrestrial broadband use, such licenses
			 shall be assigned pursuant to the authority provided in section 309(j)(8) of
			 the Communications Act of 1934 (47 U.S.C. 309(j)(8)), including, as
			 appropriate, subparagraph (F) of such section.
						(b)Termination of
			 authorityThe authority granted under subsection (a) shall
			 terminate on September 30, 2021.
						224.Permanent
			 extension of auction authoritySection 309(j)(11) of the Communications Act
			 of 1934 (47 U.S.C. 309(j)(11)) is repealed.
					225.Authority to
			 auction licenses for domestic satellite servicesSection 309(j) of the Communications Act of
			 1934 (47 U.S.C. 309(j)) is amended by adding the following:
						
							(17)Authority to
				auction licenses for domestic satellite services
								(A)In
				generalNotwithstanding any other provision of law, the
				Commission shall use competitive bidding under this subsection to assign any
				license, construction permit, reservation, or similar authorization or
				modification thereof, that may be used solely or predominantly for domestic
				satellite communications services, including satellite-based television or
				radio services. The Commission may, however, use an alternative approach to
				assignment of such licenses or similar authorities if it finds that such an
				alternative to competitive bidding would serve the public interest,
				convenience, and necessity.
								(B)DefinitionIn
				this paragraph, the term predominantly for domestic satellite
				communications services means a service provided in which the majority
				of customers that may be served are located within the geographic boundaries of
				the United States.
								(C)Effective date
				and applicationThis paragraph shall take effect on the date of
				enactment of this paragraph and shall apply to all Commission assignments or
				reservations of spectrum for domestic satellite services, including, but not
				limited to, all assignments or reservations for satellite-based television or
				radio services as of the effective
				date.
								.
					226.Auction of spectrum
						(a)Identification of spectrumNot later than 1 year after the date of
			 enactment of this Act, the Assistant Secretary shall identify and make
			 available for immediate reallocation or sharing with incumbent Government
			 operations, at a minimum, 15 megahertz of contiguous spectrum at frequencies
			 located between 1675 megahertz and 1710 megahertz, inclusive, minus the
			 geographic exclusion zones, or any amendment thereof, identified in NTIA’s
			 October 2010 report entitled An Assessment of Near-Term Viability of
			 Accommodating Wireless Broadband Systems in 1675–1710 MHz, 1755–1780 MHz,
			 3500–3650 MHz, and 4200–4220 MHz, 4380–4400 MHz Bands.
						(b)Auction
							(1)In
			 generalNot later than
			 January 31, 2016, the Commission shall conduct the auctions of the following
			 licenses, by commencing the bidding for:
								(A)The spectrum
			 between the frequencies of 1915 megahertz and 1920 megahertz, inclusive.
								(B)The spectrum
			 between the frequencies of 1995 megahertz and 2000 megahertz, inclusive.
								(C)The spectrum
			 between the frequencies of 2020 megahertz and 2025 megahertz, inclusive.
								(D)The spectrum
			 between the frequencies of 2155 megahertz and 2175 megahertz, inclusive.
								(E)The spectrum
			 between the frequencies of 2175 megahertz and 2180 megahertz, inclusive.
								(F)Subject to
			 paragraph (2), 25 megahertz of spectrum between the frequencies of 1755
			 megahertz, minus appropriate geographic exclusion zones.
								(G)The spectrum identified pursuant to
			 subsection (a).
								(2)LimitationThe Commission may conduct the auctions of
			 the licenses described in paragraph (1) unless the President determines
			 that—
								(A)(i)such spectrum should
			 not be reallocated due to the need to protect incumbent Federal operations;
			 or
									(ii)reallocation must be delayed or
			 progressed in phases to ensure protection or continuity of Federal operations;
			 and
									(B)allocation of
			 other spectrum—
									(i)better serves the
			 public interest, convenience, and necessity; and
									(ii)can reasonably
			 be expected to produce receipts comparable to auction of spectrum frequencies
			 identified in this paragraph.
									(c)Auction
			 organizationThe Commission may, if technically feasible and
			 consistent with the public interest, combine the spectrum identified in
			 paragraphs (4), (5), and the portion of paragraph (6) between the frequencies
			 of 1755 megahertz and 1780 megahertz, inclusive, of subsection (b) in an
			 auction of licenses for paired spectrum blocks.
						(d)Further
			 reallocation of certain other spectrum
							(1)Covered
			 spectrumFor purposes of this subsection, the term covered
			 spectrum means the portion of the electromagnetic spectrum between the
			 frequencies of 3550 to 3650 megahertz, inclusive, minus the geographic
			 exclusion zones, or any amendment thereof, identified in NTIA’s October 2010
			 report entitled An Assessment of Near-Term Viability of Accommodating
			 Wireless Broadband Systems in 1675–1710 MHz, 1755–1780 MHz, 3550–3650 MHz, and
			 4200–4220 MHz, 4380–4400 MHz Bands.
							(2)In
			 generalConsistent with requirements of section 309(j) of the
			 Communications Act of 1934, the Commission shall reallocate covered spectrum
			 for assignment by competitive bidding unless the President of the United States
			 determines that—
								(A)such spectrum
			 cannot be reallocated due to the need to protect incumbent Federal systems from
			 interference; or
								(B)allocation of
			 other spectrum—
									(i)better serves the
			 public interest, convenience, and necessity; and
									(ii)can reasonably
			 be expected to produce receipts comparable to what the covered spectrum might
			 auction for without the geographic exclusion zones.
									(3)Actions
			 required if covered spectrum cannot be reallocated
								(A)In
			 generalIf the President makes a determination under paragraph
			 (2) that the covered spectrum cannot be reallocated, then the President shall,
			 within 1 year after the date of such determination—
									(i)identify
			 alternative bands of frequencies totaling more than 20 megahertz and no more
			 than 100 megahertz of spectrum used primarily by Federal agencies that satisfy
			 the requirements of clauses (i) and (ii) of paragraph (2)(B);
									(ii)report to the
			 President and appropriate committees of Congress and the Commission an
			 identification of such alternative spectrum for assignment by competitive
			 bidding; and
									(iii)make such
			 alternative spectrum for assignment immediately available for
			 reallocation.
									(B)AuctionIf
			 the President makes a determination under paragraph (2) that the covered
			 spectrum cannot be reallocated, the Commission shall commence the bidding of
			 the alternative spectrum identified pursuant to subparagraph (A) within 3 years
			 of the date of enactment of this Act.
								(4)Actions
			 required if covered spectrum can be reallocatedIf the President
			 does not make a determination under paragraph (1) that the covered spectrum
			 cannot be reallocated, the Commission shall commence the competitive bidding
			 for the covered spectrum within 3 years of the date of enactment of this
			 Act.
							(e)Amendments to
			 design requirements related to competitive biddingSection 309(j)
			 of the Communications Act of 1934 (47 U.S.C. 309(j)) is amended—
							(1)in paragraph
			 (3)—
								(A)in subparagraph
			 (E)(ii), by striking ; and and inserting a semicolon; and
								(B)in subparagraph
			 (F), by striking the period at the end and inserting a semicolon; and
								(2)by amending
			 clause (i) of the second sentence of paragraph (8)(C) to read as
			 follows:
								
									(i)the
				deposits—
										(I)of successful
				bidders of any auction conducted pursuant to subparagraph (F) or to section 226
				of the Budget Control Act of 2011 shall be paid to the Public Safety Trust Fund
				established under section 243 of the Budget Control Act of 2011; and
										(II)of successful
				bidders of any other auction shall be paid to the
				Treasury;
										.
							227.Report to Congress
			 on improving spectrum managementNot later than 90 days after the date of
			 enactment of this part, the NTIA shall submit to the appropriate committees of
			 Congress a report on the status of the NTIA's plan to implement the
			 recommendations contained in the President’s Memorandum on Improving
			 Spectrum Management for the 21st Century, 49 Weekly Comp. Pres. Doc.
			 2875, Nov. 29, 2004.
					IIPublic Safety
			 Broadband Network
					241.Reallocation
			 of D Block for public safety
						(a)In generalThe Commission shall reallocate the 700 MHz
			 D block spectrum for use by public safety entities in accordance with the
			 provisions of this Act.
						(b)Spectrum allocationSection 337(a) of the
			 Communications Act of 1934 (47 U.S.C.
			 337(a)) is amended—
							(1)by striking 24 in paragraph
			 (1) and inserting 34; and
							(2)by striking 36 in paragraph
			 (2) and inserting 26.
							242.Flexible use of narrowband
			 spectrumThe Commission may
			 allow the narrowband spectrum to be used in a flexible manner, including usage
			 for public safety broadband communications, subject to such technical and
			 interference protection measures as the Commission may require and subject to
			 interoperability requirements of the Commission and the Corporation (to be
			 established in subsequent legislation, to provide governance of the network,
			 development of standards to promote system-wide interoperability and security,
			 and implementation grants, where necessary, to state, local and Tribal
			 entities).
					243.Public Safety
			 Trust Fund
						(a)Establishment
			 of Public Safety Trust Fund
							(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Public Safety Trust Fund.
							(2)Crediting of
			 receipts
								(A)In
			 generalThere shall be deposited into or credited to the Public
			 Safety Trust Fund the proceeds from the auction of spectrum carried out
			 pursuant to—
									(i)section 102 of
			 this Act; and
									(ii)section
			 309(j)(8)(F) of the Communications Act of 1934, as added by section 102 of this
			 Act.
									(B)AvailabilityAmounts
			 deposited into or credited to the Public Safety Trust Fund in accordance with
			 subparagraph (A) shall remain available until the end of fiscal year 2017. Upon
			 the expiration of the period described in the prior sentence such amounts shall
			 be deposited in the General Fund of the Treasury, where such amounts shall be
			 dedicated for the sole purpose of deficit reduction.
								(b)AppropriationThere
			 is hereby appropriated from the Public Safety Trust Fund to the Secretary of
			 Commerce $7,000,000,000, to remain available through fiscal year 2017, for the
			 establishment of a national network to support secure and interoperable
			 public-safety broadband communications: Provided, That the
			 Secretary may make shall make these amounts available to a Public Safety
			 Broadband Corporation, to be established in a subsequent statute, to support
			 the Corporation’s activities in providing governance of such network; in
			 developing standards to promote systemwide interoperability and security of
			 such network; in entering into contracts with the National Institute of
			 Standards and Technology (NIST), for NIST to provide services to the
			 Corporation; and in making grants, as necessary, to State, local, and tribal
			 entities for their activities in support of such network: Provided
			 further, That the Secretary shall make these amounts available to such
			 Corporation after submission of a spend plan by the Corporation and approval by
			 the Secretary of Commerce, in consultation with the Secretary of Homeland
			 Security, Director of the Office of Management and Budget, and Attorney General
			 of the United States.
						244.Public safety
			 research and developmentAfter
			 approval by the Office of Management and Budget of a spend plan developed by
			 the Director of NIST, up to $300,000,000 for fiscal year 2012 shall be made
			 available for use by the Director of NIST to carry out a research program on
			 public safety wireless communications. If less than $300,000,000 is approved by
			 the Office of Management and Budget, the remainder shall be transferred to the
			 Public Safety Broadband Corporation, to be established in subsequent statute,
			 and be available to support the Corporation’s activities in providing
			 governance of a national network to support secure and interoperable
			 public-safety broadband communications; in developing standards to promote
			 systemwide interoperability and security of such network; and in making grants,
			 as necessary, to State, local, and tribal entities for their activities in
			 support of such network.
					245.Incentive
			 auction relocation fundNot
			 more than $1,000,000,000 shall be deposited in the Incentive Auction Relocation
			 Fund established under section 309(j)(8)(G) of the Communications Act of
			 1934.
					246.Federal
			 infrastructure sharing
						(a)In
			 generalThe Administrator of General Services shall establish
			 rules to allow public safety entities licensed or otherwise permitted to use
			 spectrum allocated to the Public Safety Broadband Corporation and other
			 non-Federal users of spectrum to have access to those components of Federal
			 infrastructure appropriate for the construction and maintenance of the
			 nationwide public safety interoperable broadband network to be established
			 under this part or operation of a commercial or other non-Federal wireless
			 networks.
						(b)Required
			 paymentRules established by the Administrator shall require
			 payments from public safety entities or other non-Federal users to cover at
			 least the full incremental costs of using Federal infrastructure.
						(c)Payment above
			 full incremental costThe Administrator may adopt rules to charge
			 more than the full incremental cost of using the Federal infrastructure if
			 demand for use of a component of Federal infrastructure by non-Federal entities
			 is greater than can be accommodated, as determined by the Administrator.
			 However, the rules established by the Administrator shall prioritize use by
			 Federal agencies over public safety entities and prioritize use by public
			 safety entities over commercial or other non-Federal entities.
						(d)Use of
			 fundsRemuneration received for use of Federal infrastructure is
			 available to the Administrator without further appropriation to pay for the
			 full incremental costs of using the infrastructure. Any amounts received above
			 the full incremental cost shall be deposited in the general fund of the
			 Treasury.
						247.FCC report on
			 efficient use of public safety spectrum
						(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act and every 2 years thereafter, the Commission shall, in consultation
			 with the Assistant Secretary and the Director of NIST, conduct a study and
			 submit to the appropriate committees of Congress a report on the spectrum
			 allocated for public safety use.
						(b)ContentsThe
			 report required by subsection (a) shall include—
							(1)an examination of
			 how such spectrum is being used;
							(2)recommendations
			 on how such spectrum may be used more efficiently;
							(3)an assessment of
			 the feasibility of public safety entities relocating from other bands to the
			 public safety broadband spectrum; and
							(4)an assessment of
			 whether any spectrum made available by the relocation described in paragraph
			 (3) could be returned to the Commission for reassignment through auction,
			 including through use of incentive auction authority under subparagraph (G) of
			 section 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)), as
			 added by section 222.
							BFederal Pell
			 Grant and student loan program changes
				251.Federal Pell
			 Grant and student loan program changes
					(a)Federal Pell
			 GrantsSection
			 401(b)(7)(A)(iv) of the Higher Education Act of 1965 (20 U.S.C.
			 1070a(b)(7)(A)(iv)) is amended—
						(1)in subclause
			 (II), by striking $3,183,000,000 and inserting
			 $13,683,000,000; and
						(2)in subclause
			 (III), by striking $0 and inserting
			 $7,500,000,000.
						(b)Termination of
			 authority To make interest subsidized loans to graduate and professional
			 studentsSection 455(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087e(a)) is amended by adding at
			 the end the following:
						
							(3)Termination of
				authority to make interest subsidized loans to graduate and professional
				studentsNotwithstanding any provision of this part or part B,
				for any period of instruction beginning on or after July 1, 2012—
								(A)a graduate or
				professional student shall not be eligible to receive a subsidized Federal
				Direct Stafford Loan under this part;
								(B)the maximum
				annual amount of Federal Direct Unsubsidized Stafford Loans such a student may
				borrow in any academic year (as defined in section 481(a)(2)) or its equivalent
				shall be the maximum annual amount for such student determined under section
				428H, plus an amount equal to the amount of Federal Direct Subsidized Loans the
				student would have received in the absence of this paragraph; and
								(C)the maximum
				aggregate amount of Federal Direct Unsubsidized Stafford Loans such a student
				may borrow shall be the maximum aggregate amount for such student determined
				under section 428H, adjusted to reflect the increased annual limits described
				in subparagraph (B), as prescribed by the Secretary by
				regulation.
								.
					(c)Inapplicability
			 of title IV negotiated rulemaking and master calendar exceptionSections 482(c) and 492 of the Higher
			 Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to the
			 amendments made by this section, or to any regulations promulgated under those
			 amendments.
					CFarm
			 programs
				261.Definition of
			 payment acres
					(a)In
			 generalSection 1001(11) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702(11)) is
			 amended—
						(1)in subparagraph
			 (A)—
							(A)by striking
			 subparagraph (B) and inserting subparagraphs (B) and
			 (C); and
							(B)by striking
			 and at the end;
							(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(C)in the case of
				direct payments for the 2012 crop year, 59 percent of the base acres for the
				covered commodity on a farm on which direct payments are
				made.
								.
						(b)Payment acres
			 for peanutsSection 1301(5) of the Food, Conservation, and Energy
			 Act of 2008 (7 U.S.C. 8751(5)) is amended—
						(1)in subparagraph
			 (A)—
							(A)by striking
			 subparagraph (B) and inserting subparagraphs (B) and
			 (C); and
							(B)by striking
			 and at the end;
							(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(C)in the case of
				direct payments for the 2012 crop year, 59 percent of the base acres for
				peanuts on a farm on which direct payments are
				made.
								.
						IIIJoint Select
			 Committee on Deficit Reduction
			301.Establishment
			 of Joint Select Committee
				(a)DefinitionsIn
			 this title:
					(1)Joint
			 committeeThe term joint committee means the Joint
			 Select Committee on Deficit Reduction established under subsection
			 (b)(1).
					(2)Joint committee
			 billThe term joint committee bill means a bill
			 consisting of the proposed legislative language of the joint committee
			 recommended under subsection (b)(3)(B) and introduced under section
			 302(a).
					(b)Establishment
			 of joint select committee
					(1)EstablishmentThere
			 is established a joint select committee of Congress to be known as the
			 Joint Select Committee on Deficit Reduction.
					(2)GoalThe
			 goal of the joint committee shall be to reduce the deficit to 3 percent or less
			 of GDP.
					(3)Duties
						(A)In
			 general
							(i)Improving the
			 short-term and long-term fiscal imbalanceThe joint committee
			 shall provide recommendations and legislative language that will significantly
			 improve the short-term and long-term fiscal imbalance of the Federal Government
			 and may include recommendations and legislative language on tax reform.
							(ii)Consideration
			 of other bipartisan plansAs a part of developing the joint
			 committee's recommendations and legislation, the joint committee shall consider
			 existing bipartisan plans to reduce the deficit, including plans developed
			 jointly by Senators or Members of the House.
							(iii)Recommendations
			 of House and Senate committeesNot later than October 14, 2011,
			 each committee of the House and Senate may transmit to the joint committee its
			 recommendations for changes in law to reduce the deficit consistent with the
			 goals described in paragraph (2) for the joint committee's
			 consideration.
							(B)Report,
			 recommendations, and legislative language
							(i)In
			 generalNot later than November 23, 2011, the joint committee
			 shall vote on—
								(I)a report that
			 contains a detailed statement of the findings, conclusions, and recommendations
			 of the joint committee and CBO and the Joint Committee on Taxation estimate
			 required by paragraph (5)(D)(ii); and
								(II)proposed
			 legislative language to carry out such recommendations as described in
			 subclause (I).
								(ii)Approval of
			 report and legislative languageThe report of the joint committee
			 and the proposed legislative language described in clause (i) shall require the
			 approval of not fewer than 7 of the 12 members of the joint committee.
							(iii)Additional
			 viewsA member of the joint committee who gives notice of an
			 intention to file supplemental, minority, or additional views at the time of
			 final joint committee vote on the approval of the report and legislative
			 language under clause (ii), shall be entitled to 3 calendar days in which to
			 file such views in writing with the staff director of the joint committee. Such
			 views shall then be included in the joint committee report and printed in the
			 same volume, or part thereof, and their inclusion shall be noted on the cover
			 of the report. In the absence of timely notice, the joint committee report may
			 be printed and transmitted immediately without such views.
							(iv)Transmission
			 of report and legislative languageIf the report and legislative
			 language are approved by the joint committee pursuant to clause (ii), then not
			 later than December 2, 2011, the joint committee shall submit the joint
			 committee report and legislative language described in clause (i) to the
			 President, the Vice President, the Speaker of the House, and the majority and
			 minority leaders of both Houses.
							(v)Report and
			 legislative language to be made publicUpon the approval or
			 disapproval of the joint committee report and legislative language pursuant to
			 clause (ii), the joint committee shall promptly make the full report and
			 legislative language, and a record of the vote, available to the public.
							(4)Membership
						(A)In
			 generalThe joint committee shall be composed of 12 members
			 appointment pursuant to subparagraph (B).
						(B)AppointmentMembers
			 of the joint committee shall be appointed as follows:
							(i)The
			 majority leader of the Senate shall appoint 3 members from among Members of the
			 Senate.
							(ii)The minority
			 leader of the Senate shall appoint 3 members from among Members of the
			 Senate.
							(iii)The Speaker of
			 the House of Representatives shall appoint 3 members from among Members of the
			 House of Representatives.
							(iv)The minority
			 leader of the House of Representatives shall appoint 3 members from among
			 Members of the House of Representatives.
							(C)Co-chairs
							(i)In
			 generalThere shall be 2 Co-Chairs of the joint committee. The
			 majority leader of the Senate shall appoint one Co-Chair from among the members
			 of the joint committee. The Speaker of the House of Representatives shall
			 appoint the second Co-Chair from among the members of the joint committee. The
			 Co-Chairs shall be appointed not later than 14 calendar days after the date of
			 enactment of this section.
							(ii)Staff
			 directorThe Co-Chairs, acting jointly, shall hire the staff
			 director of the joint committee.
							(D)DateMembers
			 of the joint committee shall be appointed not later than 14 calendar days after
			 the date of enactment of this section.
						(E)Period of
			 appointmentMembers shall be appointed for the life of the joint
			 committee. Any vacancy in the joint committee shall not affect its powers, but
			 shall be filled not later than 14 calendar days after the date on which the
			 vacancy occurs in the same manner as the original appointment. If a member of
			 the committee leaves Congress, the member is no longer a member of the joint
			 committee and a vacancy shall exist.
						(5)Administration
						(A)In
			 generalTo enable the joint committee to exercise its powers,
			 functions and duties, there are authorized to be disbursed by the Senate the
			 actual and necessary expenses of the joint committee approved by the co-chairs,
			 subject to Senate rules and regulations.
						(B)ExpensesIn
			 carrying out its functions, the joint committee is authorized to incur expenses
			 in the same manner and under the same conditions as the Joint Economic
			 Committee as authorized by section 11 of Public Law 79–304 (15 U.S.C.
			 1024(d)).
						(C)QuorumSeven
			 members of the joint committee shall constitute a quorum for purposes of
			 voting, meeting, and holding hearings.
						(D)Voting
							(i)Proxy
			 votingNo proxy voting shall be allowed on behalf of the members
			 of the joint committee.
							(ii)CBO and Joint
			 Committee on Taxation EstimatesCBO and Joint Committee on
			 Taxation shall provide estimates of the legislation (as described in paragraph
			 (3)(B)) in accordance with sections 201(f) and 308(a) of the Congressional
			 Budget Act of 1974 (2 U.S.C. 601(f) and 639(a)), including estimates of the
			 effect on interest payments on the debt. In addition CBO shall provide
			 information on the budgetary effect of the legislation beyond fiscal year 2021.
			 The joint committee may not vote on any version of the report, recommendations,
			 or legislative language unless an estimate described in ths clause is available
			 for consideration by all the members at least 48 hours prior to the vote as
			 certified by the Co-Chairs.
							(E)Meetings
							(i)Initial
			 meetingNot later than 45 calendar days after the date of
			 enactment of this section, the joint committee shall hold its first
			 meeting.
							(ii)AgendaThe
			 Co-Chairs shall provide an agenda to the joint committee members not less than
			 48 hours in advance of any meeting.
							(F)Hearings
							(i)In
			 generalThe joint committee may, for the purpose of carrying out
			 this section, hold such hearings, sit and act at such times and places, require
			 attendance of witnesses and production of books, papers, and documents, take
			 such testimony, receive such evidence, and administer such oaths the joint
			 committee considers advisable.
							(ii)Hearing
			 procedures and responsibilities of co-chairs
								(I)AnnouncementThe
			 joint committee Co-Chairs shall make a public announcement of the date, place,
			 time, and subject matter of any hearing to be conducted not less than 7 days in
			 advance of such hearing, unless the Co-Chairs determine that there is good
			 cause to begin such hearing at an earlier date.
								(II)Written
			 statementA witness appearing before the joint committee shall
			 file a written statement of proposed testimony at least 2 calendar days prior
			 to appearance, unless the requirement is waived by the Co-Chairs, following
			 their determination that there is good cause for failure of compliance.
								(G)Technical
			 assistanceUpon written request of the Co-Chairs, a Federal
			 agency shall provide technical assistance to the joint committee in order for
			 the joint committee to carry out its duties.
						(c)Staff of joint
			 committee
					(1)In
			 generalThe Co-Chairs of the joint committee may jointly appoint
			 and fix the compensation of staff as they deem necessary, within the guidelines
			 for Senate employees and following all applicable Senate rules and employment
			 requirements.
					(2)Ethical
			 standardsMembers on the joint committee who serve in the House
			 of Representatives shall be governed by the House ethics rules and
			 requirements. Members of the Senate who serve on the joint committee and staff
			 of the joint committee shall comply with Senate ethics rules.
					(d)TerminationThe
			 joint committee shall terminate on January 13, 2012.
				302.Expedited
			 consideration of joint committee recommendations
				(a)IntroductionIf
			 approved by the majority required by section 301(b)(3)(B)(ii), the proposed
			 legislative language submitted pursuant to section 301(b)(3)(B)(iv) shall be
			 introduced in the Senate (by request) on the next day on which the Senate is in
			 session by the majority leader of the Senate or by a Member of the Senate
			 designated by the majority leader of the Senate and shall be introduced in the
			 House of Representatives (by request) on the next legislative day by the
			 majority leader of the House or by a Member of the House designated by the
			 majority leader of the House.
				(b)Consideration
			 in the House of Representatives
					(1)Referral and
			 reportingAny committee of the House of Representatives to which
			 the joint committee bill is referred shall report it to the House without
			 amendment not later than December 9, 2011. If a committee fails to report the
			 joint committee bill within that period, it shall be in order to move that the
			 House discharge the committee from further consideration of the bill. Such a
			 motion shall not be in order after the last committee authorized to consider
			 the bill reports it to the House or after the House has disposed of a motion to
			 discharge the bill. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion except 20 minutes of debate
			 equally divided and controlled by the proponent and an opponent. If such a
			 motion is adopted, the House shall proceed immediately to consider the joint
			 committee bill in accordance with paragraphs (2) and (3). A motion to
			 reconsider the vote by which the motion is disposed of shall not be in
			 order.
					(2)Proceeding to
			 considerationAfter the last committee authorized to consider a
			 joint committee bill reports it to the House or has been discharged (other than
			 by motion) from its consideration, it shall be in order to move to proceed to
			 consider the joint committee bill in the House. Such a motion shall not be in
			 order after the House has disposed of a motion to proceed with respect to the
			 joint committee bill. The previous question shall be considered as ordered on
			 the motion to its adoption without intervening motion. A motion to reconsider
			 the vote by which the motion is disposed of shall not be in order.
					(3)ConsiderationThe
			 joint committee bill shall be considered as read. All points of order against
			 the joint committee bill and against its consideration are waived. The previous
			 question shall be considered as ordered on the joint committee bill to its
			 passage without intervening motion except 2 hours of debate equally divided and
			 controlled by the proponent and an opponent and one motion to limit debate on
			 the joint committee bill. A motion to reconsider the vote on passage of the
			 joint committee bill shall not be in order.
					(4)Vote on
			 passageThe vote on passage of the joint committee bill shall
			 occur not later than December 23, 2011.
					(c)Expedited
			 procedure in the Senate
					(1)Committee
			 considerationA joint committee bill introduced in the Senate
			 under subsection (a) shall be jointly referred to the committee or committees
			 of jurisdiction, which committees shall report the bill without any revision
			 and with a favorable recommendation, an unfavorable recommendation, or without
			 recommendation, not later than December 9, 2011. If any committee fails to
			 report the bill within that period, that committee shall be automatically
			 discharged from consideration of the bill, and the bill shall be placed on the
			 appropriate calendar.
					(2)Motion to
			 proceedNotwithstanding Rule XXII of the Standing Rules of the
			 Senate, it is in order, not later than 2 days of session after the date on
			 which a joint committee bill is reported or discharged from all committees to
			 which it was referred, for the majority leader of the Senate or the majority
			 leader’s designee to move to proceed to the consideration of the joint
			 committee bill. It shall also be in order for any Member of the Senate to move
			 to proceed to the consideration of the joint committee bill at any time after
			 the conclusion of such 2-day period. A motion to proceed is in order even
			 though a previous motion to the same effect has been disagreed to. All points
			 of order against the motion to proceed to the joint committee bill are waived.
			 The motion to proceed is not debatable. The motion is not subject to a motion
			 to postpone. A motion to reconsider the vote by which the motion is agreed to
			 or disagreed to shall not be in order. If a motion to proceed to the
			 consideration of the joint committee bill is agreed to, the joint committee
			 bill shall remain the unfinished business until disposed of.
					(3)ConsiderationAll
			 points of order against the joint committee bill and against consideration of
			 the joint committee bill are waived. Consideration of the joint committee bill
			 and of all debatable motions and appeals in connection therewith shall not
			 exceed a total of 30 hours which shall be divided equally between the majority
			 and minority leaders or their designees. A motion further to limit debate on
			 the joint committee bill is in order, shall require an affirmative vote of
			 three-fifths of the Members duly chosen and sworn, and is not debatable. Any
			 debatable motion or appeal is debatable for not to exceed 1 hour, to be divided
			 equally between those favoring and those opposing the motion or appeal. All
			 time used for consideration of the joint committee bill, including time used
			 for quorum calls and voting, shall be counted against the total 30 hours of
			 consideration.
					(4)No
			 amendmentsAn amendment to the joint committee bill, or a motion
			 to postpone, or a motion to proceed to the consideration of other business, or
			 a motion to recommit the joint committee bill, is not in order.
					(5)Vote on
			 passageIf the Senate has voted to proceed to the joint committee
			 bill, the vote on passage of the joint committee bill shall occur immediately
			 following the conclusion of the debate on a joint committee bill, and a single
			 quorum call at the conclusion of the debate if requested. The vote on passage
			 of the joint committee bill shall occur not later than December 23,
			 2011.
					(6)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate, as the case may be, to
			 the procedure relating to a joint committee bill shall be decided without
			 debate.
					(d)AmendmentThe
			 joint committee bill shall not be subject to amendment in either the House of
			 Representatives or the Senate.
				(e)Consideration
			 by the other House
					(1)In
			 generalIf, before passing the joint committee bill, one House
			 receives from the other a joint committee bill—
						(A)the joint
			 committee bill of the other House shall not be referred to a committee;
			 and
						(B)the procedure in
			 the receiving House shall be the same as if no joint committee bill had been
			 received from the other House until the vote on passage, when the joint
			 committee bill received from the other House shall supplant the joint committee
			 bill of the receiving House.
						(2)Revenue
			 measureThis subsection shall not apply to the House of
			 Representatives if the joint committee bill received from the Senate is a
			 revenue measure.
					(f)Rules To
			 coordinate action with other House
					(1)Treatment of
			 joint committee bill of other houseIf the Senate fails to
			 introduce or consider a joint committee bill under this section, the joint
			 committee bill of the House shall be entitled to expedited floor procedures
			 under this section.
					(2)Treatment of
			 companion measures in the SenateIf following passage of the
			 joint committee bill in the Senate, the Senate then receives the joint
			 committee bill from the House of Representatives, the House-passed joint
			 committee bill shall not be debatable. The vote on passage of the joint
			 committee bill in the Senate shall be considered to be the vote on passage of
			 the joint committee bill received from the House of Representatives.
					(3)VetoesIf
			 the President vetoes the joint committee bill, debate on a veto message in the
			 Senate under this section shall be 1 hour equally divided between the majority
			 and minority leaders or their designees.
					(g)Loss of
			 privilegeThe provisions of
			 this section shall cease to apply to the joint committee bill if—
					(1)the joint
			 committee fails to vote on the report or proposed legislative language required
			 under section 201(b)(3)(B)(i) by November 23, 2011; or
					(2)the joint
			 committee bill does not pass both Houses by December 23, 2011.
					303.FundingFunding for the joint committee shall be
			 derived from the applicable account of the House of Representatives, and the
			 contingent fund of the Senate from the appropriations account “Miscellaneous
			 Items,” subject to Senate rules and regulations.
			304.RulemakingThe provisions of this title are enacted by
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they shall be considered as part of the rules of each
			 House, respectively, or of that House to which they specifically apply, and
			 such rules shall supersede other rules only to the extent that they are
			 inconsistent therewith; and
				(2)with full
			 recognition of the constitutional right of either House to change such rules
			 (so far as relating to such House) at any time, in the same manner, and to the
			 same extent as in the case of any other rule of such House.
				IVPublic
			 debt
			401.Public
			 debtSubsection (b) of section
			 3101 of title 31, United States Code, is amended by striking the dollar
			 limitation contained in that subsection and inserting
			 $16,994,000,000,000.
			
